UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 29,2012 Carter’s, Inc. (Exact name of Registrant as specified in its charter) Delaware 001-31829 13-3912933 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) The Proscenium, 1170 Peachtree Street NE, Suite 900 Atlanta, Georgia 30309 (Address of principal executive offices, including zip code) (404) 745-2700 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On March 29, 2012, The William Carter Company, a wholly owned subsidiary of Carter's, Inc. (the "Company") entered into a lease agreement with Duke Secured Financing 2009-1 ALZ, LLC ("Landlord") to lease an approximately 1.1 millionsquare foot distribution center in Braselton, Georgia. This distribution center is expected to support our wholesale, retail, and eCommerce channels. The initial term of the lease ends September 30, 2023. The Company has two five-year options, which would extend the term of the lease until September 30, 2033. The base rent for the first six months is approximately $0.6 millionand is zero for one year thereafter. Starting on October 1, 2013, and through the final year of the initial lease term, the annualbase rent will increase from approximately $2.3 millionto approximately $2.9 million. In the event the Company chooses to exercise its five-year options, the base rent would continue to increase at 2.5% per year during such extended term. Prior to September 30, 2013, we have options to require the Landlord to provide up to $1 million in tenant improvements and to build a parking lot. If we exercise these options, 7% of the total cost of the work completed by the Landlord under each option will be added to our annualbase rent payments. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, Carter’s, Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. April 4, 2012 CARTER’S, INC. By: /s/BRENDAN M. GIBBONS Name: Brendan M. Gibbons Title: Senior Vice President of Legal & Corporate Affairs, General Counsel, and Secretary
